946 A.2d 1021 (2008)
194 N.J. 502
In the Matter of Donald Stuart BURAK, an Attorney at Law.
D-148 September Term 2007
Supreme Court of New Jersey.
April 24, 2008.

ORDER
DONALD STUART BURAK of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1984, having entered a plea of guilty in the United States District Court for the District of New Jersey to one count of possession of child pornography, in violation of 18 U.S.C.A. 2252(A)(a)(5)(B) and (b)(2);
It is ORDERED pursuant to Rule 1:20-13(b)(1) that DONALD STUART BURAK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DONALD STUART BURAK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.